Porter, J.
(dissenting) : I concur in all that is said in the opinion except as to the amount of the judgment, which I think is so excessive as to warrant a reversal or that plaintiff be required to remit a substantial portion thereof. I concede that telegraph companies frequently exhibit a reckless disregard of the rights of their patrons by the failure to use even ordinary diligence in the delivery of messages, and that their employees too often make only a perfunctory effort to find the person to whom a message is addressed and then resort to the mails to notify him thereof. I do not think, however, that plaintiff in this, case should be allowed for these reasons to enrich himself at the expense of defendant in an amount so far in excess of the damages actually sustained.